Citation Nr: 0302645	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for left otitis media with 
mastoiditis and cholesteatoma. 

[The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and daughter



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1940 to October 1944.  This case comes before the Board 
of Veterans' Appeals (Board) from a January 1997 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1997, the veteran and his wife provided testimony 
at a hearing before a hearing officer at the RO.  In October 
2002 the veteran, his wife, and his daughter appeared at a 
Travel Board hearing before the undersigned at the RO.  

[The Board is undertaking additional development on the issue 
of entitlement to service connection for COPD.  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.]


FINDING OF FACT

Otitis media, mastoiditis, or cholesteatoma was not 
manifested in service; and it is not shown that any current 
such disorder is related to service.


CONCLUSION OF LAW

Service connection for left otitis media with mastoiditis and 
cholesteatoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met with respect to the issue addressed herein.  

Well-groundedness is no longer an issue, as the claim has 
been considered on the merits.  The veteran was notified why 
the claim was denied in the rating decision in January 1997, 
in a statement of the case in April 1997, and in supplemental 
statements of the case in November 1997 and June 2000.  In a 
May 2002 letter, the RO notified him of the VCAA, and of what 
it was doing to assist him in the development of his claim, 
as well as of what he needed to do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records.  
He has not identified any pertinent records which remain 
outstanding.  The Board has considered whether further VA 
examination is indicated, and has determined that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  No 
further assistance to the veteran in the development of 
evidence is required.  In sum, all of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.

Factual Background

The veteran's service medical records make no mention of any 
disorders of the left ear.

A disorder of the left ear was not reported on VA examination 
in June 1947.

A December 1977 private treatment record shows that the 
veteran complained of continuing left ear discomfort.  A 
February 1978 private medical report shows a preoperative 
diagnosis of left chronic otitis media, and a postoperative 
diagnosis of same with cholesteatoma.  The surgical discharge 
summary associated with the February 1978 left ear operative 
procedure shows that the private physician noted that the 
veteran had had chronic intermittent otorrhea in his left ear 
associated with hearing loss for at least 3-4 years.  The 
physician noted that the veteran was initially seen by him in 
February 1975, returning in December 1977.  A December 1989 
private outpatient treatment note shows that the veteran was 
status post left mastoid and that his left ear was stable.  
No pain or discharge was indicated.  

Other private medical records showing diagnoses concerning 
the veteran's left ear include the following:  December 1992 
-- left mastoid otitis externa; August 1993 - left otitis 
externa; November 1994 - left otitis media and left mastoid 
cavity infection; and March 1996 - debridement left mastoid.

An undated statement by the veteran, apparently prepared in 
conjunction with a September 1996 VA examination, asserts 
that had ear problems during service which have continued to 
the present.  On VA examination in September 1996, the 
veteran complained of fullness and fluid in the left ear, as 
well as decreased left ear hearing.  A left ear disorder was 
not diagnosed.

VA outpatient treatment records dated from 1997 to 2002, do 
not contain any mention of left ear problems.  

The veteran testified before the undersigned in October 2002 
that he first had problems associated with left ear drainage 
and infections during service.  




Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  To some extent, at 
least, this requirement is met.  Various treatment records, 
including in the later 1970's and the early 1990's reflect 
that the veteran has had recurring left ear pathology.  

The further two requirements that must be satisfied are: 
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Here, there is no 
corroborating evidence for the recent statements and 
testimony by the veteran and his relatives to the effect that 
he had the onset of the current left ear disability in 
service.  Service medical records and the report of an early 
postservice VA examination are silent for left ear complaints 
or abnormal findings.  The earliest competent (medical) 
evidence of left ear pathology of record is in the 1970's, 
more than 30 years after service, when it was reported that 
the left ear problems were of 3-4 years duration.  The Board 
notes that such a lapse of time between service and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lapse 
of time between service and the earliest documentation of 
left ear problems postservice is also a factor in determining 
whether there is a nexus between current disability and 
disease or injury in service.  The veteran has presented no 
competent evidence of such a nexus.  As laypersons, he and 
his family are not competent to establish medical causation 
by their own observations/opinion.  See Espiritu, supra; 
Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
considered whether development for a nexus opinion is 
mandated under VA's "duty to assist," but found that in the 
absence of a showing of left ear disease or injury in 
service, such development would be no more than an exercise 
in futility.  The preponderance of the evidence is against 
the veteran's claim.  Consequently, it must be denied.


ORDER

Service connection for left otitis media with mastoiditis and 
cholesteatoma is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

